DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-5 & 12-14 are amended. Claims 15-19 are newly added. Claims 1, 7 & 11 are cancelled. Claims 2-6, 8-10 & 12-19 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-10 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP 2011034918 A).
Regarding claim 12, Otsuka teaches a method for manufacturing a secondary battery ([0011]) comprising: 											
    PNG
    media_image1.png
    417
    945
    media_image1.png
    Greyscale
 
Regarding claim 2, Otsuka teaches the method of claim 12, wherein the non-rectangular shape of all of the base portions of the electrode cut out areas are identical (see annotated fig. 6 above). 
Regarding claim 3, Otsuka teaches the method of claim 12, wherein the adjacent electrode cut out areas have complimentary shapes (see annotated fig. 6 above).
Regarding claim 4, Otsuka teaches the method of claim 12, wherein the adjacent cut out areas having a point-symmetrical relationship (see annotated fig. 6 above).
Regarding claim 5, Otsuka teaches the method of claim 12, wherein the non-rectangular shape of each of the areas is defined by two quadrangles that differ in shape from each other (see second annotated fig. 6 below).											
    PNG
    media_image2.png
    417
    945
    media_image2.png
    Greyscale
					
Regarding claim 6, Otsuka teaches the method of claim 5, wherein a first of the quadrangles is smaller than a second of the quadrangles and the two quadrangles abut one another along a common side, the first quadrangle being located at a position that does not cross a half-dividing point of the relatively large quadrangle (see second annotated fig. 6 above).
Regarding claims 8-10, Otsuka teaches the method of claim 12. Otsuka further teaches the electrodes comprising negative or positive electrodes having a layer capable of occluding and releasing lithium ions via respective negative or positive electrode active materials such that the electrode precursor is a negative or positive electrode precursor ([0024]-[0031] & [0040]).
Regarding claim 13, Otsuka teaches the method of claim 12. Otsuka further teaches the electrode precursor having a length direction (i.e left/right direction as shown in fig. 6) as measured parallel to the central axis and a height direction (i.e up/down direction as shown in fig. 6) as measured perpendicular to the central axis and the adjacent cut out areas overlap one another in both the height direction and length direction of the electrode precursor (see annotated fig. 6 above).
Regarding claim 14, Otsuka teaches the method of claim 12. Otsuka further teaches each of the electrode cut out areas being located adjacent another of the electrode cut out areas such that adjacent electrode cut out areas nest within one another and a portion of one of the adjacent electrode cut out areas fits into a notch on the other of the adjacent areas (see annotated fig. 6 above).
Regarding claim 15, Otsuka teaches the method of claim 12, wherein the electrode precursor is planar in shape and lies in a plane; and the non-rectangular shape of the base portion of the electrodes have a non-rectangular shape as viewed along the plane (see annotated fig. 6 above).

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Otsuka (JP 2011034918 A), does not fairly teach or suggest the metal sheet of the electrode precursor including top and bottom edges where the electrode active . 

Response to Arguments
Applicant’s arguments with respect to claims 2-6, 8-10 & 12-15 have been considered but are moot as noted in the new ground of rejection presented above. Specifically, the claimed non-rectangular shape of the base portion is found to be an obvious matter of design choice in the absence of criticality for the claimed non-rectangular shape. Nevertheless, the claimed configuration of the plurality of electrodes can be easily derived from the electrode precursor of Otsuka by employing the same cutting line C6 used for the tab portions of the electrodes in place of each cutting line C5 used to divide coating portions of adjacent electrodes. As such, the subject matter of claims 2-6, 8-10 & 12-15 is found to be obvious over Otsuka’s teachings.		Thus, in view of the foregoing, claims 2-6, 8-10 & 12-15 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727